Title: IX. Response by Truth to the Foregoing, 11 August 1790
From: Smith, William
To: 



Aug. 11.

A paltry attempt in yesterday’s paper to impose on the public requires some notice—the writer of it asserts that the bill of last session for continuing the seat of government at New-York was unconstitutional and the bill of this session for adjourning to Philadelphia, constitutional: the citizens of this country are too enlightened to be deceived by the flimsey reasoning which is employed to support these points. Let us examine them. Fixing the seat of government, says the author, at New-York for four years was a violation of the article of the constitution which vests the power of adjourning in the two houses alone, because the seat of government included the seat of Congress, and because the bill imposed a restraint on the right of the two houses alone during the said term to adjourn from New-York. Hence he infers that it was unconstitutional to fix by law the seat of government, because Congress is part of the government—how then does he pretend to justify the bill of this session which fixes the seat of government for ten years at Philadelphia? Will not Congress constitute a part of the government and be included therein as much at Philadelphia as at New-York, or does the difference between four years residence in the one bill and ten years in the other make one bill violate the constitution and the other conform to it? Where then is the proof of unerring judgment in approving a bill which, according to this sagacious writer, restrains Congress from adjourning for the space of ten years from Philadelphia.
It is then evident, that this author is mistaken in his first position, viz., that the seat of government cannot be fixed by law for a term of years; or that if he be right in his first position, he must be wrong in his second, viz. That the bill of this session is constitutional, because the said bill contains a clause similar to the one in the bill of last session, which he declares unconstitutional.
A slight attention to the subject, will also refute his second position; he says that the clause in question does not violate the constitution, because the article refers to an adjournment, and because an adjournment refers to the same Congress. The writers reasoning  in this part, is so involved in confusion, that it is difficult to trace it. His distinction between the same and another Congress, is perfectly absurd as applicable to this question and unfounded from the very words of the constitution; nay, he refutes himself, for in the very outset of his remarks, he says, ‘by the article of the Constitution the power of adjourning to another place is vested in the two houses, whose joint vote for the purpose is not to be submitted to the President.’ Where does he find any distinction between an adjournment of the same Congress and meeting of the new one?—there is none in the constitution.—But here his own argument turns strongly against himself, for the clause in the bill declares that the next session of Congress shall be held at Philadelphia, and not the session of the next Congress; the law therefore binds the same Congress who had a right to adjourn themselves by concurrent resolution.
Would the assent of the President be necessary to a concurrent resolution of one Congress directing where another should assemble? No; because the constitution vests in the two houses alone the power of adjournment in every case.—If the old Congress should assign a place for the meeting of the new one, they would of course assemble at the place where the offices of state were held, and where the former Congress had held their session; if a place should be assigned, the new Congress would assemble there, but they would have the power by concurrent resolution to adjourn to any other place; the assent of the President therefore to the act would be nugatory, for it would not be binding on the new Congress, who would by virtue of the constitution possess the power of adjournment,—in any case then the assent of the President to a vote of adjournment is unconstitutional.
The author refutes himself in more than one place; he acknowledges that the clause attempts no restraint on a future Congress; then the assent of the President is not valid, quoad a new Congress; but says he, it binds only the two existing houses and that equally (wonderful conclusions from his premises!) whether the President approves or disapproves their joint vote of adjournment involved in the clause. So that tho’ he in one paragraph insinuates that the approbation of the President would have been very necessary, as applicable to a new Congress, yet in a subsequent one he contends that the clause attempts no restraint on a future Congress; and tho he insists on the constitutionality of the clause, yet he admits that the signature of the President adds no validity to the vote of  adjournment, but that it would be equally binding without it; and why? Because as he has above declared the two houses alone possess the power of adjournment. There is reason then to apprehend that false reasoning has been too successfully employed in bewildering a judgment that has hitherto given reiterated proofs of its soundness, and in subduing that patriotic firmness which should have rejected any impression arising from local prejudices which, upon this and another late occasion (the unnecessary detention of a very necessary bill) appear to have had far more influence than was proper.

Truth

